PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Jia, et al.
Application No. 16/355,447
Filing Date: March 15, 2019
Attorney Docket No. 12852.0278-00000
For: METHOD AND DEVICE FOR GENERATING OBJECT COORDINATION INFORMATION
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed November 3, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of foreign (i.e., China) Application 
No. 201810215696.8 retrieved on November 5, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-3600. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions